Citation Nr: 0402330	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  01-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to October 
1998.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of an April 2000 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  In May 
2003, the Board remanded this matter to the RO for additional 
development of the record.  This case has now been returned 
to the Board for further appellate consideration.  



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  A back disability diagnosed as lumbar myositis may not be 
disassociated from active military service.  

3.  A status post left hip stress fracture may not be 
disassociated from active military service.

4.  The veteran failed to report for VA medical examinations 
scheduled in June 2003.

5.  There is no medical evidence of a current left knee 
disability.

6.  The medical evidence does not demonstrate that the 
veteran's current psychiatric disorder is causally connected 
or etiologically related to active military service.  


CONCLUSIONS OF LAW

1.  A back disability diagnosed as lumbar myositis was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  A status post left hip stress fracture was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

3.  A left knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.655 (2003).

4.  A psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.655 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the claims of 
entitlement to service connection for a back disability, a 
left hip disability, a left knee disability, and a 
psychiatric disorder.  The record contains the veteran's 
service enlistment examination, VA treatment records, private 
treatment records, and VA examination reports.  The Board 
recognizes that the veteran's complete service medical 
records are not on file.  The RO has made several attempts to 
obtain the veteran's complete service medical records from 
the appropriate sources.  However, the RO has been 
continually informed that there are no additional service 
medical records available.  The Board recognizes that when 
crucial Government-held evidence, such as service medical 
records, is destroyed or otherwise unavailable, the 
Government has a heightened duty to assist and to resolve 
reasonable doubt in the claimant's favor.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Additionally, a RO letter dated in 
March 2001 explained to the veteran the provisions of the 
VCAA and what information and/or evidence was needed from 
her.  A July 2003 RO letter to the veteran also informed her 
of what information had been received, what evidence VA was 
responsible for obtaining, and what other evidence VA would 
attempt to obtain on the veteran's behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The July 2003 RO letter 
was sent to the veteran at two separate addresses and also 
requested that she inform VA of her current address.  The 
veteran has not responded to the RO's letters.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  



Factual Background

A January 1998 service enlistment examination demonstrates 
that the veteran's systems were clinically evaluated as 
normal, with the exception of a birthmark on the right side 
of the mouth and a scar on the right thigh.  It was also 
noted that the veteran was allergic to onions and was one 
pound underweight.  

Service records from a hearing regarding the character of the 
veteran's discharge demonstrate that at some point during 
service the veteran was placed on a physical profile until 
May 1998.  A May 1998 service record signed by a physical 
therapist demonstrates that the veteran was advised not to 
run, jump, or climb.  She was also not to do an obstacle 
course, wear a rucksack, stand for over 50 minutes, or carry 
more than 15 pounds.  The restrictions were noted as expiring 
in 5 days.  In June 1998, the veteran underwent a mental 
status evaluation and informed the psychiatrist that she had 
been placed in a holdover platoon for stress fractures.  The 
veteran underwent another mental status evaluation in July 
1998 and she was diagnosed with an adjustment disorder.  It 
was also noted that an August 19, 1998 memorandum from the 
veteran's commander stated that the veteran had subsequently 
been determined to be fit for duty.  

In support of her claim, the veteran has submitted pictures 
of herself in combat fatigues using crutches.  

Upon VA mental examination dated in December 1998, the 
veteran reported receiving psychiatric treatment during 
service in July 1998.  She reported that she saw a 
psychologist and was hospitalized for depression.  She also 
reported seeing a private psychiatrist who proscribed Prozac 
and BuSpar.  It was noted that the veteran was not currently 
engaged in active psychiatric treatment.  The examiner noted 
the veteran's mood was slightly anxious and her affect was 
constricted.  Her attention and concentration were noted as 
good.  Memory was also noted as good.  The veteran was not 
hallucinating and she was not suicidal or homicidal.  Insight 
and judgment were noted as fair.  The veteran exhibited good 
impulse control.  An Axis I diagnosis of adjustment reaction 
with depressed mood was noted with an Axis IV diagnosis of 
economic problems. 

Upon VA examination of the spine dated in January 1999, the 
veteran reported suffering a left hip stress fracture while 
in service as well as low back pain without radiation.  The 
veteran currently complained of chronic low back pain.  
Driving and sitting were noted as precipitating factors.  
Walking and stretching exercises were noted as alleviating 
factors.  It was noted that the veteran did not use any 
ambulatory aids or braces.  The examiner noted objective 
evidence of paravertebral muscle spasm and tenderness.  There 
was objective evidence of weakness on a manual muscle test of 
4/5 in the left lower extremities.  There was painful motion 
in lumbar flexion from 60 to 65 degrees.  Lumbosacral spasm 
was also noted.  The examiner noted a diagnosis of lumbar 
myositis.  Radiological examination of the lumbosacral spine 
revealed bilateral sacralization of L5, congenital anatomical 
normal variant, otherwise normal study.  

Upon VA joint examination dated in January 1999, the veteran 
complained of left hip pain, left knee pain, and left thigh 
pain.  She also complained of occasional locking of the left 
knee.  Precipitating factors were noted as exercising, 
prolonged standing, walking, and sitting.  Alleviating 
factors were noted as massage.  It was noted that there was 
no actual treatment.  Physical examination revealed objective 
evidence of painful motion in the last ten degrees of flexion 
of the right hip and left knee.  Tenderness was also noted.  
Objective evidence of guarding of movement and weakness in 
the left lower extremity was also noted.  The veteran was 
noted to have a cautious and painful gait.  A diagnosis of 
status post left hip stress fracture was noted.  Radiological 
examinations of the left hip and left knee were noted as 
normal.  

VA treatment records dated from 1999 to 2001 demonstrate 
social work support for anger and depression.  It was noted 
the veteran seemed to be struggling with feelings regarding 
her situation with the army and with being back home.  It was 
noted that the veteran had issues with anger management and 
with jealousy of her boyfriend.  It was also noted that the 
veteran was receiving social work support for sexual 
harassment and depression.  

A private treatment record dated in March 2000 notes a 
history of a stress fracture in April 1998.  The veteran 
complained of left leg pain and left knee locking.  A 
diagnosis of back pain, radicular pain was noted.  

The record reflects that the veteran was scheduled for VA 
examinations of her joints, spine, and mental disorder in 
June 2003.  The record further reflects that the veteran 
failed to report for those examinations.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In regard to the claim of entitlement to service connection 
for a left hip disability, the available service records 
demonstrate that the veteran's musculoskeletal system was 
clinically evaluated as normal upon enlistment examination.  
The veteran has reported suffering a left hip stress fracture 
during service.  Service records also indicate the veteran 
experienced a stress fracture during service and that she was 
placed on a limited physical profile.  A VA examination 
report dated in January 1999 demonstrates a diagnosis of 
status post left hip stress fracture.  The Board recognizes 
that the evidence in this matter is less than overwhelming, 
and that the VA examiner did not specifically opine that the 
status post left hip fracture diagnosed in January 1999 is at 
least as likely as not related to the stress fracture 
suffered during service.  However, this diagnosis was made 
only a few months after the veteran's discharge from service 
and is consistent with the veteran's report of a left hip 
stress fracture during service and the available service 
records demonstrating a stress fracture and limited physical 
profile.  Accordingly, in light of the heightened duty to 
resolve reasonable doubt in the veteran's favor in light of 
the missing service medical records, the Board concludes that 
service connection for a status post left hip stress fracture 
is warranted.

Likewise, the veteran has reported experiencing low back pain 
without radiation during service.  On VA examination of the 
spine dated in January 1999, the examiner noted painful 
motion on lumbar flexion and lumbosacral spasm.  A diagnosis 
of lumbar myositis was noted.  This diagnosis was also made 
only a few months after the veteran's discharge from active 
military service and is consistent with the veteran's report 
of back pain during service and the limited physical profile 
restricting lifting.  Thus, in light of the heightened duty 
to resolve reasonable doubt in the veteran's favor in light 
of the missing service medical records, the Board concludes 
that service connection for a back disability diagnosed as 
lumbar myositis is warranted.  

In regard to the claims of entitlement to service connection 
for a left knee disability and a psychiatric disorder, the 
Board concludes that service connection is not warranted.  
The January 1999 VA joint examination noted no diagnoses 
relevant to the left knee and a private treatment record 
dated in March 2000 is also silent for any diagnoses related 
to the left knee.  Thus, there is no current diagnosis of a 
left knee disability.  Absent proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In regard to the claim of entitlement to service connection 
for a psychiatric disorder, the service records reflect that 
the veteran was diagnosed with an adjustment disorder during 
service and a December 1998 VA mental examination reflects an 
Axis I diagnosis of adjustment disorder with depressed mood.  
However, the December 1998 VA examination report also 
reflects an Axis IV diagnosis of economic problems.  Axis IV 
assessments are psychosocial and environmental problems that 
may affect the diagnosis, treatment and prognosis of Axes I 
and II mental disorders.  See American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV), at page 41 (December 
1996); see also Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998) (an Axis IV assessment under the DSM-IV represents a 
"etiologically significant psychosocial stressor" which may 
support a nexus finding).  Furthermore, the VA treatment 
records dated from 1999 to 2001 demonstrate that the veteran 
was struggling with feelings regarding her conflict with the 
army and with being back home.  She was also noted as having 
anger and jealousy issues.  The Board notes that service 
records reference an August 1998 memorandum from the 
veteran's commander indicating that the veteran had been 
found fit for duty.  Thus, in this instance it is not clear 
from the evidence of record whether the adjustment disorder 
the veteran is currently suffering is causally connected or 
related to the adjustment disorder noted during service.  

The Board notes that this case was previously remanded to the 
RO for VA examinations to determine the etiology of any knee 
and psychiatric disorders.  However, the record reflects that 
the veteran failed to appear for the scheduled examinations.  
When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with a 
claim for compensation, the claim shall be denied.  Examples 
of good cause include, but are not limited to, illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  See 38 C.F.R. § 3.655.

Here, good cause has not been demonstrated.  The veteran has 
not attempted to reschedule her examinations nor has she 
provided any reason for missing the scheduled examinations.  
The "duty to assist" the veteran in the development of facts 
pertinent to her claims is not a "one-way street," wherein 
the entire burden of such development is placed on the VA.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In a case such as 
this, where additional development is required to establish 
the entitlement to service connection, the veteran may not 
passively sit by under circumstances where her cooperation is 
essential in obtaining the putative evidence.  In such a 
situation, the Board has no alternative but to deny the 
veteran's claims of entitlement to service connection for a 
left knee disability and a psychiatric disorder.



ORDER

Entitlement to service connection for a back disability 
diagnosed as lumbar myositis is granted.

Entitlement to service connection for a status post left hip 
stress fracture is granted.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



